Citation Nr: 0920480	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-31 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the Veteran incurred or aggravated bilateral hearing 
loss during active duty, nor may it be so presumed.

2.  The competent medical evidence, overall, does not show 
that the Veteran incurred or aggravated tinnitus during 
active duty.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, May 2006 correspondence 
provided Dingess notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  

The Veteran's service treatment records are not available.  
In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Board is satisfied that the RO made 
sufficient attempts to retrieve the Veteran's service 
treatment records, and that it also properly notified the 
Veteran of the status of his records.  The June 2005 VCAA 
letter informed the Veteran that there was a strong 
possibility that his service treatment records had been 
destroyed in a fire.  The letter requested that he complete 
and submit an NA Form 13055 so VA could make additional 
efforts to obtain service medical records.  In October 2005, 
the RO again requested medical records from the National 
Personnel Records Center (NPRC).  The NPRC again informed the 
RO in October 2005 that none were available.  In 
correspondence dated in August 2005 and April 2006, the 
Veteran related that he did not seek treatment for either 
claimed condition during active duty.

The Veteran was not afforded a VA examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of hearing loss or 
tinnitus until 2002, approximately five decades service, and 
no competent medical evidence linking either condition to 
service.  In this regard, the Veteran's own statement that he 
has experienced symptoms since service is not competent 
evidence linking the claimed conditions to service.  As 
discussed in more detail below, as a layperson the Veteran is 
not competent to state that his current symptoms were caused 
by inservice exposure to noise from locomotives, as 
distinguished from his post-service exposure to noise from 
locomotives during employment as a railroad engineer.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon, supra; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he incurred bilateral hearing loss 
and tinnitus due to exposure to noise from locomotives while 
on active duty.  He asserts that he has had symptoms of 
bilateral hearing loss and tinnitus ever since service.  

In August 2005 correspondence, the Veteran asserted that he 
had no post-service occupational or recreational noise 
exposure.  However, according to the report of a May 2005 VA 
comprehensive physical and history, the Veteran reported 
being a retired railroad engineer.  The Board finds that the 
Veteran's May 2005 statement is more credible than his August 
2005 statement.  It was provided while he was seeking medical 
treatment, before his current claim for VA benefits.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss and tinnitus.

The Veteran's service treatment records are unavailable.  
Even if available, his service treatment records would not 
include evidence of pertinent treatment or complaints, as the 
Veteran himself has twice noted that he sought no treatment 
during active duty.  

The Veteran has submitted no medical records showing 
compensable hearing loss within one year of active duty.  
Thus, presumptive service connection is not warranted for 
bilateral hearing loss.  38 C.F.R. §§ 3.307, 3.309.

The earliest post-service indication of bilateral hearing 
loss consists of an August 2002 VA outpatient treatment 
record, which shows bilateral hearing loss for VA purposes.  
38 C.F.R. § 3.385 (2008).  The Board finds it significant 
that the first documentary evidence of hearing impairment for 
VA purposes is dated approximately five decades after the 
Veteran's separation from active duty service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, there is simply no competent medical evidence 
linking the Veteran's bilateral hearing loss (first shown for 
VA purposes in 2002) or his tinnitus to his claimed inservice 
locomotive noise exposure.

With respect to the Veteran's contentions that he has 
experienced bilateral hearing loss and tinnitus ever since 
service, lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the Veteran is able to 
observe continuity of symptoms since service, his opinions 
are outweighed by the lack of objective medical evidence of 
the claimed conditions for many years after separation, and 
the lack of probative medical evidence in support of his 
claim.  

With respect to the Veteran's own contentions that his 
current bilateral hearing loss and tinnitus are due to his 
inservice locomotive noise exposure, not his post-service 
locomotive noise exposure, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  The record before the Board is 
negative for any competent medical opinion linking the 
Veteran's current bilateral hearing loss and tinnitus to his 
active duty or any noise exposure during active duty.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for bilateral hearing loss 
and tinnitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


